Citation Nr: 1122945	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II, with hypertension and cataracts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active duty from May 1963 to May 1965 and from June 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the assignment of a 20 percent evaluation for diabetes mellitus, Type II, with cataracts and hypertension.

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the evidence reflects that diabetes has been treated with medication and a restricted diet, without evidence of medically-directed regulation of activities.

2.  The evidence does not show that the hypertension, which is complication of service-connected diabetes, is manifested by diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.

3.  The evidence does not show that the cataracts, which are a complication of service-connected diabetes, are manifested by corrected vision of worse than 20/40 in either eye.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a separate, compensable disability rating for hypertension, as a complication of service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

3.  The criteria for a separate, compensable rating for cataracts, as a complication of service-connected diabetes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.79, Diagnostic Codes 6027, 6063-6078 (2007, 2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for diabetes, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in January 2009.  Subsequent adjudication of the claim on appeal was undertaken in a June 2009 Statement of the Case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and VA medical records.  VA diabetes and eye examinations have been conducted during the course of the appeal period in 2008 and 2009 and there have been no allegations made to the effect that either evaluation is inadequate in any manner.  The file also contains statements and contentions made by the Veteran and his representative, a private attorney.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his representative suggested otherwise.

Factual and Procedural Background

Service connection for diabetes mellitus with cataracts, associated with herbicide exposure, was established in a November 2001 rating decision, at which time a 20 percent evaluation was assigned under diagnostic code 7913 for that condition effective from March 2001.  In a May 2005 rating decision, service connection was established for hypertension and this condition was included in the 20 percent evaluation for diabetes mellitus.  (The Board notes that under code 7913 used for the evaluation of diabetes mellitus, Note 1 provides that compensable complications of diabetes should be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation, but that noncompensable complications are considered part of the diabetic process).  In October 2007, the Veteran filed a claim for an increased evaluation for diabetes.  In a rating decision issued in April 2008 (on appeal), the RO denied entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II, with cataracts and hypertension.  

The file contains a VA medical statement dated in March 2004.  At that time a VA physician certified that the Veteran's diabetes required treatment with restricted diet and an oral hypoglycemic agent, but did not require restriction of activities.  It was further noted that the Veteran had complications directly due to diabetes, which were identified as: hypertension; hyperlipidemia; and visual problems.  

The file contains a June 2005 VA optometry consult reflecting that the Veteran had complaints of difficulty with near and distant vision.  He gave a history of diabetes controlled with Glipizide.  Visual acuity with prescription was 20/25 in the right eye, and 20/40 in the left eye.  Dilated fundus examination revealed mild nuclear sclerosis with anterior cortical cataracts in both eyes.  The diagnosis was: non-insulin dependent diabetes mellitus with no diabetic retinopathy in either eye; cataracts -no treatment indicated; and suspected glaucoma; were made.

A VA diabetes examination was conducted in January 2008 and the claims file was reviewed.  The Veteran reported that diabetes was diagnosed in 2001.  There was no history of ketoacidosis, hypoglycemic reactions, or hospitalizations therefor.  The Veteran stated that he did not follow a special diet and that his weight had been stable over the last 12 months.  The report also indicated that there was no restriction of activities due to diabetes and that the Veteran was not on any diabetic medication, had not used insulin, and could not remember the last time he saw a diabetic care provider.  The report also mentioned that hypertension had been diagnosed in 2001 and that the Veteran wore reading glasses.  The Veteran denied having a history of an cardiac condition, numbness of the extremities, or of bowel or bladder dysfunction.

Physical examination revealed blood pressure readings of 136/87; 128/76; and 130/78.  Good muscle strength was shown in the upper and lower extremities and deep tendon reflexes were normal.  An echocardiogram revealed preserved left ventricular systolic function and possible diastolic dysfunction.  Chest X-ray films revealed no evidence of active cardiopulmonary disease.  There was no background diabetic retinopathy of either eye, or evidence of laser scars.  The diagnosis was: Type II non-insulin dependent diabetes mellitus, in poor control with no clinical evidence of diabetic retinopathy, diabetic neuropathy, diabetic nephrolopathy, or coronary artery disease (CAD); and hypertension, essential, controlled, were made. 

VA records reflect that blood pressure readings of 138/86 (January 2009); 134/64 (February 2009) were made.  

The Veteran was seen for a podiatry consult in February 2009 at which time it was noted that he had a 20-year history of diabetes, managed with oral hypoglycemics.  The Veteran complained of a 4-year history of pain and numbness in the lower extremities.  Examination revealed that sensation was diminished in both feet.  An assessment of diabetes with peripheral neuropathy and peripheral vascular disease (PVD) was made.  

A VA optometry evaluation was also conducted in February 2009, at which time the Veteran complained of difficulty with near and distant vision, but without other ocular or visual complaints.  He gave a history of diabetes treated with Glipizide and mentioned that his last eye examination had been 3 to 4 years previously.  Visual acuity without correction was 20/40 in the right eye and 20/20 in the left eye.  Dilated fundus examination revealed anterior and posterior cortical cataracts in each eye.  The diagnosis was: non-insulin dependent diabetes mellitus with no diabetic retinopathy in either eye; cataracts - no treatment indicated; suspected glaucoma of the left eye; and hyperopic astigmatism with presbyopia - bifocal glasses prescribed, were made.  

A VA diabetes examination was conducted in March 2009 and the claims file was reviewed.  The Veteran reported that diabetes had been diagnosed since approximately 2001 and noted that he had never been hospitalized for high or low blood sugar.  He indicated that he had lost 10 pounds during the past year.  The Veteran mentioned that he was seen for diabetes about every 4 months and that it was being treated daily with Glipizide, causing no side effects.  The Veteran reported that his prescription had changed since his last eye examination 3 months earlier, and he stated that driving at night was difficult.  The report also revealed that hypertension had been diagnosed which was being treated with Lisinopril and Simvistatin, without side effects.  The Veteran had no other complaints or indications of cardiac involvement.  He complained of numbness and tingling in the feet and legs, as well as of a 2-week history of right extremity tingling.  The Veteran denied having any limitation relating to the activities of daily living and indicated that he did not drive, as he had nothing to drive.  He reported that he had not been absent from work during the past year or had a doctor ordered period of incapacitation during the past 12 months.  

On examination, blood pressure readings of 141/88; 137/84; and 140/84, were made.  The Veteran weighed 209 pounds.  The diagnoses was: diabetes, not optimally controlled based on glucose levels, with no evidence of diabetic nephropathy; diabetic neuropathy of the lower extremities; tinea pedis; and hypertension, not optimally controlled on medication, were made.

A VA eye examination was also conducted in March 2009 and the claims file was reviewed.  The Veteran gave a history of diabetes and cataracts and complained of blurry vision in both eyes, getting progressively worse.  Visual acuity without correction was 20/70+2, bilaterally.  With correction, right eye vision was 20/20-2, in the right eye and 20/20-1, in the left eye.  Confrontation visual fields were full in both eyes.  No background diabetic retinopathy was present.  Cataracts were diagnosed and the examiner indicated that the Veteran had moderate nuclear sclerosis consistent with significant changes in the lens, as well as cortical spoking which could be exacerbated by diabetes.  The examiner made a specific finding that the cataracts were not visually significant.  Assessments of refractive error, and diabetes without diabetic retinopathy were also made.  

VA records reflect that blood pressure readings of 124/76 (April 2009); 118/72 (May 2009) were made.  An entry dated in April 2009 reflects that the Veteran was seen for a 2-week history of numbness in the right extremity.  Numbness in the right upper extremity, possibly diabetic neuropathy, was assessed for which Amitriptyline and Tramadol were started.  The Veteran was to be seen again if there was no improvement.  The entry also indicated that the Veteran was taking Glipizide twice a day for control of diabetes and it was noted that he should continue a strict diet.  In May 2009, the Veteran was treated for diabetes with neuropathy.  

Analysis

The Veteran and his representative contend that an evaluation in excess of 20 percent is warranted for service-connected diabetes.  It is also maintained that separate compensable evaluations are warranted for cataracts, a bilateral foot disability; and bilateral peripheral neuropathy of the lower extremities.  

At the outset, the Board observes that service connection for peripheral neuropathy of each lower extremity was granted in a September 2010 rating decision, in which separate 10 percent evaluations were assigned effective from March 2009.  In addition service connection for a bilateral foot disorder, characterized as tinea pedis was denied in the September 2010 rating decision.  At this is point, none of these claims are in appellate status and they will not be further discussed herein.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period the Veteran's diabetes has been evaluated under Diagnostic Code 7913.  Diagnostic Code 7913 provides that diabetes mellitus manageable by restricted diet warrants a 10 percent disability rating.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  38 C.F.R. §4.119, Diagnostic Code 7913.

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010)

Having reviewed the evidence pertinent to the appeal period, the Board concludes that neither increased nor staged ratings are appropriate with respect to this claim.  Clinical records indicate that by history, diabetes has been diagnosed since at least 2001 and has required the use of oral hypoglycemic agents since that time.  Clinical records also reflect that during the applicable appeal period, the Veteran has been put on a restricted diet for treatment of diabetes.  

With regard to the criterion involving regulation of activities, medical evidence is required to show that occupational and recreational activities have been restricted.  Accordingly, lay evidence alone is insufficient to meet this component of the rating criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities).  In this case, there is no indication that regulation of activities has been medically indicated for any portion of the appeal period.  In fact, VA examination reports of 2008 and 2009 do not indicate that the Veteran's activities are restricted due to diabetes; nor do any clinical records or medical reports reflect otherwise.  The Veteran himself does not maintain that his diabetes requires regulation of his occupational and/or recreational activities.  

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).
As has been discussed in the law and regulations section above, in order for a 40 percent disability rating to be awarded, service-connected diabetes mellitus must require insulin or medication use, a restricted diet, and regulation of activities.  These criteria are conjunctive; meaning that all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  Accordingly, a rating in excess of 20 percent is not warranted for diabetes under diagnostic code 7913.

In this case, hypertension and cataracts have also been designated as noncompensable complications associated with the Veteran's diabetes.  

It is not maintained nor does the evidence reflect that a separate compensable evaluation is warranted for hypertension.  Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under DC 7101.  A 10 percent disability rating is assigned when the diastolic pressure is 100 or more, or systolic pressure predominantly 160 or more; or minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating contemplates diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned when the diastolic pressure is predominantly 120 or more.  Finally, a 60 percent rating is assigned when the diastolic pressure is predominantly 130 or more.  A 60 percent rating is the highest rating assignable under this diagnostic code.  38 C.F.R. § 4.104, DC 7101 (2010).

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a separate compensable disability rating for hypertension.  In this regard, a review of the clinical records applicable to the appeal period fail to show any evidence that the Veteran had a history of diastolic blood pressure readings predominantly 100 or more, or of systolic pressure predominantly 160 or more.  The Board acknowledges that the Veteran has been on medication to control his hypertension, but whether controlled with medication or not the criteria for a compensable evaluation for hypertension are clearly not shown because there is no evidence of a history of diastolic blood pressure readings predominantly 100 or more. 

 To the extent generally made, the Board has considered the Veteran's statements that a higher rating is warranted for his diabetes with hypertension.  However, lay contentions regarding the severity of hypertension are outweighed by the more probative clinical evidence, particularly blood pressure readings, which do not show that the criteria for a separate, compensable rating are met.  

The Veteran's representative maintains that a separate, compensable evaluation is warranted for cataracts; apparently based on the diagnosis of cataracts and the Veteran's documented complaints of difficulty with distance and near vision.  

Diagnostic Code 6027 pertains to cataracts of any type (effective prior to December 10, 2008) and traumatic cataracts (effective from December 10, 2008).  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (the criteria for rating disabilities of the eye were revised effective December 10, 2008); see also 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000 (Apr. 10, 1999); VAOPGCPREC 7-2003 (Nov. 19, 2003) (Veteran gets the benefit of having the former and revised regulations considered for the period after the change was made).  Both the former and revised versions of Diagnostic Code 6027 direct that a pre-operative cataract be rated based upon impairment of vision, and that a post-operative cataract be rated based upon impairment of vision and aphakia.  38 C.F.R. §4.79, Diagnostic Code 6027 (2007, 2010).  The Veteran has not undergone removal of his right or left eye cataracts.  Accordingly, his disability will be rated on impairment of vision pursuant to former and revised DC 6027.

Visual acuity is rated based upon the best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. §§ 4.75-4.79, Diagnostic Codes 6067-6079.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other. 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6078.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79 Diagnostic Codes 6078, 6079.

The evidence has not shown that the Veteran has had (1) vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; (2) vision in both eyes correctable to 20/50; (3) vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or (4) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40, warranting a compensable rating.  The two most recent eye examinations reflect that vision was 20/40 in the right eye and 20/20 in the left eye (uncorrected - February 2009) and 20/20-2 in the right eye and 20/20-1 in the left eye (corrected - March 2009).  The Board also points out that the Veteran has other diagnosed eye disorders including suspected glaucoma and refractive error and notes that in a March 2009 VA examination report, the examiner has clarified that the cataracts are not visually significant (comparatively).  Because the Veteran's cataracts are noncompensable under Diagnostic Codes 6027 and 6063-6078, the Veteran's bilateral cataracts continue to be considered part of the diabetic process under Diagnostic Code 7913 and are encompassed in his diabetes disability rating.  As such, a separate, compensable evaluation is not warranted for cataracts.

As previously mentioned service connection has already been separately granted for neuropathy of the lower extremities bilaterally and there is no indication of any additional complications of diabetes which need to be addressed in this decision.  In this regard, the Board notes that the Veteran was treated for acute symptoms of neuropathy of the right upper extremity in 2009.  However, such symptoms are not shown to be chronic nor were they conclusively associated with diabetes.  In the absence of such evidence, there is no basis to consider symptoms of neuropathy of the right upper extremity as a complication of diabetes at this point.  

Having considered the concepts of increased and staged ratings in this case, the Board concludes that entitlement to an evaluation in excess of 20 percent for diabetes with hypertension and cataracts is not warranted for any portion of the appeal period and the claim is denied.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the- doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes with hypertension and cataracts is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes with hypertension and cataracts and the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, higher ratings are available under the applicable criteria, but as was thoroughly explained in denying the Veteran an increased rating for diabetes; and separate, compensable ratings for complications of diabetes, the applicable schedular criteria were not met in this case.  As such, the Board need not consider whether the Veteran has an unusual disability picture and referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, a TDIU claim has been raised and was denied in a September 2010 rating action, following which a timely Notice of Disagreement was filed.  At this point, the TDIU claim is not in appellate status, but additional action and readjudication will be undertaken by the RO, as explained in the Remand below.  


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied for any portion of the appeal period.

A separate, compensable evaluation for hypertension, as a complication of service-connected diabetes, is denied.

A separate, compensable evaluation for cataracts, as a complication of service-connected diabetes, is denied.


REMAND

In September 2010, the RO issued a rating decision denying entitlement to a TDIU.  In April 2011, VA received a statement from the Veteran's representative indicating that the Veteran was expressing disagreement with that decision coincident with a "motion" to submit additional evidence relating to the claim, which was accompanied by a waiver.  

Although the Veteran's representative has requested adjudication of the TDIU claim by the Board, it is not in appellate status at this time.  However, as characterized by the Veteran's representative herself, the April 2011 waiver, also meets the definition of a valid and timely notice of disagreement.

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement. 

Here, the written statement provided by the Veteran's representative received by VA in April 2011 was timely and explicitly expressed dissatisfaction with the denial of the TDIU which was denied in the September 2010 rating action, hence the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.  To date, the RO has not issued a Statement of the Case with respect to the TDIU claim.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran with a Statement of the Case addressing the TDIU claim, to include consideration of evidence provided for the record since the September 2010 rating decision, such as that provided in April 2011.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2010).  If, and only if, the Veteran perfects the appeal as to the TDIU claim, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


